Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 20, 2019

The Court of Appeals hereby passes the following order:

A20D0064. RICHARD W. TREADWAY v. THE STATE.

      On August 27, 2019, Richard W. Treadway filed this discretionary application
from the trial court’s June 7, 2019 order denying a motion to vacate an illegal or void
sentence or motion to withdraw his 2018 guilty plea. We lack jurisdiction.
      The denial of a motion to withdraw a guilty plea may be appealed directly. See
Smith v. State, 283 Ga. 376, 376 (659 SE2d 380) (2008). Ordinarily, if a party applies
for discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must
be filed within 30 days of entry of the order to be appealed. See OCGA § 5-6-35 (d).
The proper and timely filing of an application is an absolute requirement to confer
appellate jurisdiction upon this Court. See Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Because Treadway’s application was filed 81 days after entry of
the order he seeks to appeal, this Court lacks jurisdiction to consider the application,
which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/20/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.